Citation Nr: 1108726	
Decision Date: 03/04/11    Archive Date: 03/17/11

DOCKET NO.  05-17 328	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUE

Entitlement to service connection for coronary artery disease.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

W.H. Donnelly, Counsel


INTRODUCTION

The Veteran served on active duty with the United States Army from July 1967 to October 1969, to include a tour of duty in Vietnam from April 1968 to April 1969.

This matter comes before the Board of Veterans Appeals (Board) on appeal from a December 2004 rating decision by the Columbia, South Carolina, Regional Office (RO) of the United States Department of Veterans Affairs (VA), which denied entitlement to service connection for a heart condition and diabetic retinopathy, each claimed as secondary to service connected diabetes mellitus, type II.

In a December 2008 decision, the Board denied service connection for a cardiovascular disorder and for diabetic retinopathy.  The Veteran appealed the denial with regard to a heart condition to the Court of Appeals for Veterans Claims (Court).

On the basis of a Joint Motion for Remand (JMR), the Court Clerk vacated the Board's decision and remanded the matter for further consideration.  The denial with regard to diabetic retinopathy was undisturbed.  The issue has now been recharacterized to reflect current law.


FINDINGS OF FACT

1.  The Veteran served in Vietnam from April 1968 to April 1969; he is presumed exposed to herbicides.

2.  The Veteran has been diagnosed with coronary artery disease, status post myocardial infarction.

3.  Coronary artery disease with a history of myocardial infarction is presumed to have been caused by exposure to herbicides in Vietnam.


CONCLUSION OF LAW

The criteria for service connection of coronary artery disease have been met.  38 U.S.C.A. §§ 1101, 1113, 1116, 5103(a), 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2010); 75 Fed. Reg. 53,202 (August 31, 2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Under the relevant laws and regulations, service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110 (West 2002).  If a chronic disease is shown in service, subsequent manifestations of the same chronic disease at any later date, however remote, may be service connected, unless clearly attributable to intercurrent causes.  38 C.F.R. § 3.303(b) (2010).  However, continuity of symptoms is required where a condition in service is noted but is not, in fact, chronic or where a diagnosis of chronicity may be legitimately questioned.  38 C.F.R. § 3.303(b) (2010).

Further, service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 U.S.C.A. § 1113(b) (West 2002); 38 C.F.R. § 3.303(d) (2010).  The Board must determine whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either case, or whether the preponderance of the evidence is against the claim, in which case, service connection must be denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

A veteran is presumed to have been exposed to herbicides if there is evidence of service in Vietnam from January 9, 1962, to May 7, 1975.  38 C.F.R. § 3.307(a)(6)(iii).  Presumptive service connection is available to herbicide-exposed veterans for certain listed conditions.  38 U.S.C.A. § 1116; 38 C.F.R. § 3.309(e).  Subsequent to the prior Board decision, ischemic heart disease, which includes coronary artery disease and myocardial infarction, was added to the list of presumptive diseases.  75 Fed. Reg. 53,202 (Aug. 31, 2010).  

Here, the Veteran's service personnel records establish that he served in the Republic of Vietnam from April 1968 to April 1969; therefore, he is presumed to have been exposed to herbicides.  Next, VA records clearly establish a current diagnosis of coronary artery disease with old myocardial infarction.  

As the Veteran was exposed to herbicides in Vietnam and is diagnosed with a disease now listed in 38 C.F.R. § 3.309(e), service connection on the basis of the presumption is warranted.

In light of this determination, the Board need not address the question of whether coronary artery disease was aggravated by service-connected diabetes mellitus as directed by the Court Clerk in the August 2009 JMR and that issue is now moot.

Finally, VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The Board is granting in full the benefit sought on appeal.  Accordingly, any error that may have been committed with respect to either the duty to notify or the duty to assist was harmless and will not be further discussed.  


ORDER

Service connection for coronary artery disease is granted.



____________________________________________
L. HOWELL
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


